         Case 1:18-cr-00224-AJN Document 239 Filed 02/27/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
Septe                                               Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    February 27, 2020

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:   United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

      We write to provide the Court with the parties’ agreed-upon list of people and entities who
may be named at trial. We will submit a Microsoft Word version directly to chambers.

   People

   1. Mildred Benavides
   2. Matthew Blair
   3. Richard Bleich (pronounced blyge)
   4. Robert Clifton Burns
   5. Mustafa Cetinel (pronounced chetinull)
   6. Ekrem Cinar
   7. Alessandra Conte
   8. Mark Dubowitz
   9. Christopher Earley
   10. Crina Ebanks
   11. Linet Estiroti
   12. Ahmad Farshchian
   13. Luis Fuenmayor
   14. Alexander Frei
   15. Hamidreza Ghanbari
   16. Mehdi Hadavand
   17. Christian Kalin
   18. Bahram Karimi
   19. Richard Kauffman
   20. Farshid Kazerani
   21. Ted Kim
           Case 1:18-cr-00224-AJN Document 239 Filed 02/27/20 Page 2 of 3

The Honorable Alison J. Nathan, U.S.D.J.
February 27, 2020
Page 2

   22. Robert Klingensmith
   23. Luca Marchetti
   24. Reza Moayed
   25. Talya Nevins
   26. Matthew Nelson
   27. Peyman Ojian
   28. Jose Luis Parada Sanchez
   29. Trita Parsi
   30. Robert Peri
   31. Amir Ashraf Pourdeljou
   32. Luis Rivera
   33. Sandra Santiago Rodriguez
   34. Ali Sadr Hashemi Nejad
   35. Mohammad Sadr Hashemi Nejad
   36. Negarin Sadr Hashemi Nejad
   37. Pegah Sadr Hashemi Nejad
   38. Ahmad Safavardi
   39. Gabriela Sanchez
   40. Urs Schneider
   41. Faramarz Shadloo
   42. Ebrahim Shariat
   43. Hojatollah Soltani (Ambassador)
   44. Hossein Soltani
   45. Abbas Taheri Gharagozlou
   46. Hossein Tehrani
   47. Oliver Volz
   48. Nazgol Zand
   49. Behrooz Zangeneh

Entities

   1. Alper Insaat
   2. Citibank
   3. Clarity Trade & Finance
   4. Desarrollos Urbanos de la Costa Oriental del Lago, S.A. or DUCOLSA
   5. Emirates National Bank of Dubai or Emirates NBD
   6. Export Development Bank of Iran
   7. Hyposwiss Bank
   8. Iranian International Housing Co. C.A. or IIHCO or IIHC
   9. JPMorgan Chase Bank
   10. Nueva Ciudad Fabricio Ojeda or Nueva Ojeda Housing Development Project
   11. Oriental Oil Kish or Kish Oriental Oil
   12. Petróleos de Venezuela, S.A. or PDVSA
   13. Samaneh Stratus Co.
   14. Stratus Holding Group
        Case 1:18-cr-00224-AJN Document 239 Filed 02/27/20 Page 3 of 3

The Honorable Alison J. Nathan, U.S.D.J.
February 27, 2020
Page 3

   15. Stratus International Contracting Company
   16. Stratus International Contracting Insaat Ve Taahhut or Straturk Insaat ve Taahhut
   17. Stratus-Global Investments


                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:          /s/
                                                     Jane Kim / Michael Krouse / Stephanie Lake
                                                     (212) 637-2038 / 2279 / 1066
                                                        Assistant United States Attorneys
                                                     Garrett Lynch
                                                        Special Assistant United States Attorney

cc: Defense Counsel (by ECF)
